Citation Nr: 1034077	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In January 2010, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

Unfortunately, as will be explained below in greater detail, the 
appeal is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

In August 2010, the Veteran submitted a Notice of Award of Social 
Security Administration (SSA) disability benefits.  The record 
does not reflect an attempt by VA to secure copies of the SSA 
determination pertaining to the claimant or the medical records 
considered in conjunction with that determination.  

The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the AMC/RO must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration 
(SSA) and request copies of SSA's 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
complete medical records considered in that 
determination.  A copy of any response from 
SSA, including any records obtained and/or a 
negative reply, should be included in the 
claims file.  

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for a low back 
disability.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

